Notice of Pre-AIA  or AIA  Status


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                      REASONS FOR ALLOWANCE


The following is an examiner's statement of reasons for allowance: The present invention pertains to varying embodiments for an image processing apparatus and method that determines a correction parameter for correcting distortion or a position of an image projected on a screen by a projection unit. The closest prior art, Ohta et al. (USPN       5,105,075), recites, a projection exposure apparatus includes a projection optical system for projecting an image of a pattern of a first object to a second object, and an adjusting system for adjusting projection magnification and distortion of the projected image of the pattern, the adjusting system being operable to displace the first object and a lens element of the projection optical system in a direction of an optical axis of the projection optical system. However, Ohta et al. fail to address: “for a holding unit configured to hold a reference pattern constituted by a background region and a plurality of significant pixels scattered in the background region and having a pixel value different from a pixel value of the background region; a generating unit configured to generate a pattern image to be projected on the projection unit by changing a pixel value of a pixel near the significant pixel in the reference pattern; an acquisition unit configured to acquire a captured image obtained by an image capturing unit by capturing the pattern image generated by the generating unit so as to include a projection image projected by the projection unit and
a determining unit configured to determine the correction parameter from the captured image”. These distinct features have been added to each independent claim and renders them allowable.
       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386.  The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





















/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Friday, January 29, 2021